Citation Nr: 1001852	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-07 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for acromioclavicular 
degenerative joint disease, left shoulder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to June 
1966.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to           
the benefit sought on appeal. 

In October 2009, the Veteran testified during a Travel Board 
hearing before the undersigned Acting Veterans Law Judge of 
the Board, a transcript of which is of record. During the 
hearing, the Veteran provided additional evidence consisting 
of private hospitalization records, along with a waiver of RO 
initial consideration.     38 C.F.R. §§ 20.800, 20.1304(c) 
(2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

There is specific additional development warranted prior to 
issuance of a decision in this matter, to consist of a VA 
medical examination and opinion as to the etiology of the 
claimed acromioclavicular degenerative joint disease.

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  

Service connection is also available for a preexisting 
condition provided it was aggravated during service beyond 
its natural progression. 38 U.S.C.A. § 1153;      38 C.F.R. § 
3.306. A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service.  In order to rebut the 
presumption of aggravation, there must be clear and 
unmistakable evidence that the increase in severity was due 
to the natural progress of the disability. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a).  
 
Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137. 
 
In order to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.              
See VAOPGCPREC 3-2003 (July 16, 2003).  

Service treatment history indicates that the Veteran's 
January 1966 service induction examination was absent mention 
of a left shoulder problem. 

A May 1966 report in connection with a Medical Board 
proceeding states that the chief medical complaint was a 
chronically dislocating left shoulder. The report indicates 
that the Veteran in October 1962 prior to service had 
sustained a dislocated left shoulder when injured during a 
fight, and there was documentation of this from St. Peter's 
Hospital emergency room in Albany, New York. The report 
continues that the Veteran had experienced no problem since 
then until April 8, 1966 at which time he injured his left 
shoulder again while performing a military training exercise 
on the parallel bars. There was an obvious dislocation 
anteriorly of the left shoulder that later reduced 
spontaneously. The left shoulder was now asymptomatic. The 
recommendation was that the Veteran undergo a medical 
discharge due to the condition of dislocation, recurrent, 
left shoulder. The condition was considered to have existed 
prior to service.

Apart from service records, there is also on file the October 
1962 report from            St. Peter's Hospital regarding 
the Veteran's injury prior to service. An x-ray evaluation at 
this time showed no evidence of recent fracture or 
dislocation. 

In furtherance of this claim, the Veteran contends that he 
did not have a left shoulder disability that pre-existed 
service, and thus he is entitled to receive the presumption 
of sound condition at service entry. He states that there was 
one isolated instance of a dislocation due to injury in 1962 
which soon resolved, without any apparent recurrence before 
service, or other identifiable residual such as the 
development of degenerative joint disease. He maintains that 
there was no remaining pathology by the time he began active 
duty service in 1966. 

In the alternative, provided the evidence pointed clearly to 
the presence of a           pre-existing left shoulder 
disability, the Veteran's contention is that the condition of 
his left shoulder was permanently aggravated during service 
due to having sustained a subsequent dislocation injury just 
four days into his service.

The Board finds that a VA examination is warranted to 
ascertain whether claimed acromioclavicular degenerative 
joint disease is causally related to the Veteran's service. 
The requested examination should consider whether this 
disorder was originally incurred in service, as well as the 
potential likelihood of in-service aggravation of a pre-
existing left shoulder injury. See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009) (VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).
  
Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran for 
a VA orthopedic examination to determine 
the etiology of claimed acromioclavicular 
degenerative joint disease.         The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination.            All 
indicated tests and studies should be 
performed,      and all findings should be 
set forth in detail. 

It is requested that the VA examiner 
address the following questions regarding 
claimed acromioclavicular degenerative 
joint disease: 

1) Did a chronic left shoulder disability 
clearly and unmistakably exist prior to 
entrance into active duty service, based 
on the one instance of left shoulder 
dislocation in October 1962? 
Alternatively, if the examiner finds that 
a left shoulder disorder possibly or more 
likely than not preexisted service, the 
examiner is requested to address question 
#3.

2) If there was a clearly and unmistakably 
preexisting left shoulder disability, does 
the evidence clearly and unmistakably show 
that this disability did not undergo an 
increase in severity, beyond natural 
progression, during service?

3) If there is no clear and unmistakable 
evidence of a chronic left shoulder 
disability prior to service, is it at 
least as likely as not (i.e., a 50 percent 
or greater likelihood) that the claimed 
disorder is etiologically related to 
service, or was manifest within one year 
following service?

The examiner should include in the 
examination report the rationale for any 
opinion expressed. 

2.	The RO should then review the 
examination report. If any of  the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

3.	Thereafter, the RO should adjudicate 
the claim of entitlement to service 
connection for acromioclavicular 
degenerative joint disease, based upon all 
additional evidence received. If the 
benefit sought on appeal is not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


